Case 4:19-cv-00125-WTM-CLR Document 59 Filed 01/02/20 Page 1 of 4

                                                                                O.s.



                          Ucgite-Q             ^'sitvicT CoovL-r                       (   C
                       SoUTV|C- «*-tO 'tilS-mitT          fc erOtttlA.



 PSki7Uon<y Oh«'e-rt.j                                 Ca^c a*®'. cs/4|Ci-us
              P I Al lOTt e^F
                            f




             V.



 LyFT, Tf-e..
              t>e«^feM tj ArwT .




                       PlAiMTiAf's Nonce OA              A<?(JC-ai

     151/11. SvA»>rr To l^eOG-rtAt P-^US OA                            PrvaCeiOv^e         ^/voM^
      Coixj:i^Terirt     voi-m      ZB O.^.c . 5fCTiD»<              rN)c-r«t« \s   wVtv^css

<SlvCr< "TU«t 0lAicvntA^ A.Nigors)Y Olive«l                          To TUc- OfMiT^rA Statas

Coiz-cT cic A.PP6Aii               T*Je   ^>eve.««iTa (Tin-cwiT tuc e>w.om. Aooatinc -we

IMAfrijTvtAnes PrPc>A-T >Vn.o P-ecc o»«-\a»^ OAT io»j            ©c-Foae't 2', Zci<=|

(blC-t- "tt 55), IN Pvvtrv^eAAivcc Of- Tue                    oo-oe^ of lUc bistmc-r
 Coo-«tT, uoVlKii ^clAile-o PlAirvTi^ys a VeflATlovS InifeANn.


        ; iJeefeMb"®'-          2.oi<i
                                                                 -4
                                                    Ar-nUOwv^ OltVCn.^ Pw-o Ce
                                                     LomG Cot.'sx/-T«t PaiScN
                                                    Po ftOA TO
                                                     lH3M U.S. HwV ©4 ^ AiT
                                                     LooftiMJci , <oeo*t-fciA 3 131*0
Case 4:19-cv-00125-WTM-CLR Document 59 Filed 01/02/20 Page 2 of 4
-cv-00125-WTM-CLR Document 59 Filed 01/02/20 P
-cv-00125-WTM-CLR Document 59 Filed 01/02/20 P
